OFFICE    OF THE ATTORNEY           GENERAL     OF TEXAS
                           AU8TIN




Honorable   J. B. Allred
County   Auditor
Baylor   County
YF---+-
   =ym our, -LXAS
Dear Sir;




                                            ion of this departmmt
on th* aboro 8                                  reaaioed.
                                                as follbas     :
                                     Court ot Baylor County
                                   O\mty AuaZtOr to get a
                                     to payment ot expens6e
                                   fw a period running
                                 ers for extra help aa
                                derstanding that thle offi-
                                ed to aover any extra help
                                 th:‘ce,eLFhLYKty
                               tidy, whfoh ln cmlr           part
                                 oounty ie not large          enough
                                    the oounty has paid tU8
                                    en srnount for oonnty and
                                iag             per year,
                                       around4l,4OOdM
                                     8 should hsri
                                     et from them
                                      fast that   the
                                     expenoe &ate-
     ment monthly to the emrtl which ha ‘has done amI
     in whlah hs has not alai&ml the&~ expenses, it
     Is mg belief  that M Ia not entitled   to alah
     them at thlls late date.
ITOn.   J. B, Allred,    pace   S


        matter for the full     period   or any part of the
        nine year period.”
          Article  3899, Vernon’s         Annotcitofl Civil   Statutes,
rea&a In part au follows:

                *(a)    At the elose of eaoh month of his
        tenure &$ offioe        eaeh offlaor   named herein
        who is oompensated on a Pee basle shall make
        as part of the report now required by law,
        an it&.zsd       and sworn statement of all the
        aotual and neeessaq         expenses lneurred by
        him in the oonc¶uet of hia offlee            suoh aa stn-
        tlonerp,     stampe, telephone,      premknns on offi-
        atslat bon&a, inaluding the, eoat of surety
        bon&e for hie                   premium on fire,      bur-
        glary, theft, robbe           nsuranoe proteatlng
        pub110 funds,                   expenses an& other
        neoesaary expenses,         Ihe Commiesioners~ Court
        of the oounty of the Sheriffte           reeldenee may,
        upon the written and 8w:rn applioation.            of the
        bherlff     stating the necessity      therefor,    pur-
        ehase equipment for a bureau of oriminal Men--
        tlfleatlcn      suoh-as eemerae, finger print, ear&s,
        inka, ohemieals, &@rOsoopes,           radio and lsbora-
        tory equipment, filing        oards, filing      eebinete,
        tear ~:as and other equipment in keeping with the
        system in use by the Department of Pub110 Qafe-
        ty ~of this State of the United States Departsmnt
        ;foiustioe      enU/or Bureau of Crlmlnal’fdentifloa-
                   If suoh expenses be ineurre& In eennaotlon
        with’any partioular        aase, sueh statement nhall
        neme euoh aaee.         Sueh expense aoeount shall be
        aubjsat to the eu(llt of the County Audzttor, ~ii
        any otherwfse by the Connnlsaioners~ Court1 an4
        Y it appears that any item of such expense wae
        not incurr& by auoh oflioer           or eueh item wae
        not a neoessary expense of offioe,            s~ueh item
        ehail be by suoh auditor or court rd$eoteU, 3.n
        whloh &se the aolleotlona           of .lsueh item ma’y be
        adjudioated       in tiy oourt of ooripetent~ &trlsdietlon.
        The am&& of salariee          pai& to Aesietante aab De-
        puties shall also be, el~:~arly shown by suoh~offi-
        owl plvinC the name, position            an8 amount peicl
        eaoh; and in no event ahall any offioer              show
Hon. 3. 5, Allred,   page 3

      any graater amount than actually      paid any such
      Aseistant or Deputy. The amount of suoh ex-
      Pensee, together with the amount of salaries
      paid to Assistants,    Deputies and Clerks nhall
      be paid out of the Pee8 earned by such offioer.
      The Commlsulonerst Ijourt of the oounty of the
      Sher$ff*s residenee~may, upon the written and
      sworn applloation   of the Sheriff    stating the
      neeesnity therefor,    allow one or more nutomo-
      bile8 to be uPred by tile Sheriff    ln the dis-
      oharge of hie oifiaial     dutlee, which, if pur-
      ohaeed by the County, ehall be bought in the
      manner preaoribed   by law for the purchase of
      supplieli and pald for out of the Oeneral .Fund
      of the county and they shall be and remain the
      property of the county.      The expenee of mainte-
      nanee, depreolation    and operation of suoh auto-
     mobiles a8 may be allowed, whether purehaeed by
      the aounty or owned by the Sheriff       or his De-
     puties pereonnlly,    shall be paid for by the
      Sheriff   and the amount thereof shall, be reported
      by the sheriff,   on the report above mentioned,
     fin the seme manner as herein provided for other
      expenses.*
           The Commlssloners~ oourt Is a oreature of the
State aonutltutlon,    and In the exooroise of its functions,
the oourt’e power, authority and duties are strlotly        lim-
ited to those expreivsly or impliedly     conferred upon it b
the Constitution    and the ‘laws of this aitate~. Aats outai l e
of these definite    bound6 are null and void.     (Mills County
88. Lampabaa dounty, 40 S1 W. 403 Oommis6lonere~ Court of
Madison county va. Wallie      15 8. 4 (Sd) 55881 Satsfleld     v.
Sheppard, 59 9, W. (8d) lhlg Van ~oeenberg v& ~J.ovett,
173 5. PI. 508 Miller ~~8~ Brown, 515 S, V. 45St Texa8 Curia.
Vol. ll, pp. L-5).
           Oonee uently, from the proposition   and, authoritlers
eited above, be Pore the aommissionars oourt in the aitua-
tion now oonfronting   UB ean legally  pay the aounty olerk
money representing   expenses of that office  over a nine year
period, there muet be mome expreseed or implied authority
found in the Conetitutlon    or the laws of this State eonfer-
ring that right or Juetlfying    that aetiO&
          The county officials    of Baylor County are aompen-
sated on a fee basis.    Artlole  5899, supra, ragerdlng ths
expen8es of oounty offlaiale,    with few exaeptions~, has been
IIOn. J. B. Allred,   page 4


dn the same form during the nine year period WC now have
under oo~slderation.         This atatuts has alwape allowed the
expenaoe enumerated therein for oounty offioials           oompensated
on a fee basis,       inourred by them in the oonduat of thair
offioae.      Howeqer, these expenses wera never paid by the
oounty, but the amount of suoh expenees, together with th8
&mount OS 5alarlee paid to assistents,         deputfss and olerka
wera to be paid out of the fess earned by auoh offioer.
Under the old statute (3899, 234397)suoh expanses and sala-
rice were to bs paid out of the cixoess feee earned by suoh
officer.      ??ow, under the present statute,    suoh expenses and
salaries     are to be paid out of the fees earned by suoh offi-
0er.     Said offloer    oan le@.ly    dedaat the salaries   of his
assistants     and deputies and the authorized expenses under
Arti       3099, supra, in arriving at his maximum oompensatlon.
            Tha county has paid the count olerk ex-offlolo
oompensation in the approximste 5um Of $1400.00 per year dur-
ing the above mntioned nine year period.        The aonnnlealoner5~
oourt Is debarred from allowing oompensation for ox offloio
asrviaee to oounty offioials    when the oompeasation and ax-
Oesa fess whloh they are allowed to rotain ehall reaoh the
nudmm provided by law,       A5 above stated, oounty offioialll
who.am oompeaaated on a fee baste must pay their expense5
out of fees earned by their respeotfve     OfflOes, and the oom-
missioners'   ootWt ia without authority to allow payment of
the aam by the oounty.
           You 'are respeotfull  advised that it is the opinion
of thitl departmsnt that the ag;ove mentioned erpenass Of tb6
oounty ulerk should have been paid by h&n fxom fees of offios
and the oounty has no suthority   to pay suoh expenses.
            Truetlng that the forego@!      fully    ansWrs      your
inquiry,   we remain
                                           Your5 very        truly
                                       Al'TORhT&pCZ!XERAL
                                                       OFTEXAS


                                       BY ISl8ned)
                                                    Ardell     Pll.lianw
                                                              Afmla tant
A%GX
ApprMre&,Aprfi 80. 1940.
    Or#ves SeLlbra, First      Assistant
    Attmney General
ApprQVad1    Opinion Cor;rmlttee by BWBL Ohairman